—Order, Supreme Court, New York County (David Saxe, J.), entered on or about September 15, 1994, which, inter alia, granted plaintiffs application for a money judgment in the sum of $59,451.27, directed defendant to post security with the Clerk in the sum of $125,000 and denied defendant’s motion for downward modification of child support, without prejudice and with leave to renew, unanimously affirmed, without costs.
There is no merit to defendant’s claim that his obligations under the separation agreement to pay, among other things, child support and expenses for the child’s post-high school education and medical treatment prior to entry of the divorce judgment were excused by plaintiffs purported breach of the separation agreement. We further find that the IAS Court’s calculation and award of arrears were properly supported in the record. Nor does the record support defendant’s contention that he should have been granted a downward modification of his child support obligations since he failed to submit the required proof in accordance with 22 NYCRR 202.16.
We have considered defendant’s other contentions and find them to be without merit. Concur — Wallach, J. P., Nardelli, Williams and Mazzarelli», JJ.